Citation Nr: 1132766	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-25 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from August 1976 to February 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, determined that new and material evidence had not been submitted to reopen the claim for service connection for bilateral hearing loss.  

In a December 2010 decision, the Board reopened the claim for service connection for bilateral hearing loss, but remanded the claim, substantively, for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran failed to cooperate during a VA examination scheduled in conjunction with the claim of service connection for bilateral hearing loss.

3.  The competent medical evidence does not establish the presence of bilateral hearing loss recognized as a disability for VA purposes.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the November 2006 letter.  In the letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had a duty to obtain any records held by any federal agency.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  In the present appeal, the November 2006 letter to the Veteran included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained the Veteran's service treatment records and private medical records from February 1993 to March 2009.  

Additionally, the Veteran was afforded a VA examination in December 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinion obtained in this case is not adequate.  The results of audiometric testing could not be determined and an opinion was not rendered with regards to the Veteran's functional hearing loss.  However, on closer scrutiny, the Board finds that the examiner fully attempted to provide that information, and that it was the Veteran's actions that caused the deficiencies in the examination.  Specifically, at the December 2010 VA examination, the examiner observed that the Veteran did not respond after reinstruction with bone conduction thresholds and was uncooperative to reinstruction in regards to word recognition testing.  As such, the examiner was unable to determine word recognition ability or puretone thresholds for both ears.  Accordingly, the examiner stated that the test data was invalid and inadequate for rating purposes because the Veteran was uncooperative and not forthcoming with his level of hearing acuity, and it was not possible to establish whether the Veteran had bilateral hearing loss for VA purposes or whether such hearing loss would be related to service.  

As was noted in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Veteran is "expected to cooperate in the efforts to adjudicate his claim."  Here, the Veteran has not done so, and thus, although his examination report is not adequate in that it did not provide audiometric testing results or render an opinion as to whether his bilateral hearing loss was causally or etiologically related to his active service, the Board finds that in light of the Veteran's disinclination to fully cooperate with the process, remanding the matter to schedule an additional VA examination would serve no useful purpose and is not required under the law.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board, therefore, finds that the VCAA duty to assist in providing the Veteran an examination has also been satisfied.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

The Veteran contends that service connection is warranted for his bilateral hearing loss.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection for sensorineural hearing loss (an organic disease of the nervous system) may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss).  

The Board notes that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6 (2010).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).

It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1131.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for bilateral hearing loss.  Although the Veteran demonstrated some hearing loss in the right ear at the February 1977 Release from Active Duty Training examination, upon repeat testing three days later, his hearing was normal.  See the February 1977 report of medical examination.  There are no other service treatment records showing complaints, treatment, or diagnosis of bilateral hearing loss. 

More importantly in this case, there is no evidence of a current hearing loss disability for VA purposes.  The Veteran was afforded a VA examination in December 2010 for the express purpose of determining whether he had bilateral hearing loss and, if such was shown, whether it was related to his service.  However, as discussed above, the actions of the Veteran prevented the examiner from obtaining meaningful data with respect to his hearing acuity.  While the Veteran initially indicated at the examination that his hearing was worse in the right ear, the examiner emphasized that meaningful results could not be obtained due to the Veteran's unwillingness to cooperate during the audiolgoical examination.  See the December 2010 VA examination report and January 2011 addendum opinion.  Thus, due to the VA examiner's inability to obtain puretone thresholds for both ears or successfully conduct speech recognition testing, the examiner was unable to establish that the Veteran has bilateral hearing loss for VA purposes as per 38 C.F.R. § 3.385.

As was also noted above, the Court has emphasized that "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In this instance, the Veteran did not cooperate with the VA examiner, and as such, accurate audiometric test results and an opinion based on such findings as to whether the Veteran's bilateral hearing loss was related to his active service could not be obtained.  Therefore, there is no evidence of record which reflects that the Veteran has bilateral hearing loss for VA purposes.  

Essential to the award of service connection is the existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].  Entitlement to service connection for bilateral hearing loss fails on this basis alone.

Although the Veteran may sincerely believe that he has a bilateral hearing loss disability that was caused by acoustic trauma during active service, the Veteran, as a lay person, is not competent to testify that he has a current bilateral hearing loss disability that was caused by his military service.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the Veteran is a physician or other health care professional. Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Therefore, the Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.  

Therefore, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss because the competent medical evidence does not reveal a diagnosis of bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.  

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 2010); 38 C.F.R. §§ 3.102, 3.303 3.307(a)(3), 3.309(a) (2010).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


